Citation Nr: 1140289	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  08-11 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 percent prior to March 4, 2009, and an evaluation in excess of 60 percent from March 4, 2009, for bilateral hearing loss.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran had active service from August 1954 to June 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decisions of the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA), which continued a 50 percent evaluation for bilateral hearing loss.

In a July 2009 rating decision, the RO increased the evaluation for bilateral hearing loss from 50 to 60 percent, effective March 4, 2009.

In a March 2011 rating decision, the RO denied the Veteran's claim of entitlement to an earlier effective date for the grant of service connection for bilateral hearing loss.  To date, the Veteran has not expressed disagreement with such decision.

The Board further notes, in the September 2011 motion to advance this case on the docket, the Veteran's representative raised the issue of entitlement to a TDIU.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   A claim for a TDIU is part of the increased evaluation claim currently before the Board and must be adjudicated as such.  As such, the Board as characterized the issues as indicated above. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Veteran seeks an increased evaluation for his service-connected bilateral hearing loss and entitlement to a TDIU.  

According a statement received in March 2011, the Veteran's representative noted the Veteran's report of having suffered increased deterioration of hearing loss.  Attached to this statement is a letter from the Veteran in which he indicates that he most recently underwent an audiological examination at VA on December 13, 2010 and was issued new and improved hearing aids during his visit.  A review of the record indicates that the Veteran last underwent a formal VA audiological examination in March 2009, his VA medical evidence was last printed for inclusion in the claims folder in April 2009, and the identified audiological report is not of record.  VA has constructive knowledge of documents generated by VA medical facilities even if the said records are not physically part of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  As such, the Board finds that, on remand, the identified audiological report and any other outstanding VA medical evidence should be obtained.  Moreover, as the Veteran has expressed an increase in his hearing loss symptomatology, the Board finds that an additional formal VA audiological examination should be conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  In the VA examination report, the examiner must fully describe the functional effects caused by the Veteran's hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Finally, as indicated, the issue of a TDIU has been raised by the record.  A medical opinion is therefore needed to determine the impact, if any, his service-connected disability has on his ability to secure or follow a substantially gainful occupation.  






Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain and associate with the claims folder, all outstanding medical evidence from the VA Medical Center in Chicago, Illinois, to specifically include audiological findings dated on December 13, 2010.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected bilateral hearing loss and any impact it has on his employability.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  

The results should conform to VA regulations governing evaluation of hearing loss.  The examiner should also fully describe the functional effects of the Veteran's hearing loss disability.  

The examiner is also asked to opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disability (bilateral hearing loss) renders him unable to secure or follow a substantially gainful occupation.  If the examiner opines that the Veteran's service-connected disability does not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disability, given his current skill set and educational background. 

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report. 

3.  Thereafter, readjudicate the Veteran's increased rating claim for bilateral hearing loss, as well as the newly raised TDIU claim.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



